Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 11/15/2020 in which the claims 1-20 are pending.
Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 02/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  	         Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19  of U.S. Patent No. 10,044,519 B2 in view of Fadell et al. (US 2015/0156031 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is obvious over the conflicting patent claim 
The difference between the instant claim 1 and conflicting patent claim 1 is the addition of limitation “wherein the doorbell comprises a camera, a button, a first speaker, 5a microphone, and a motion detector coupled to an outer housing “in the instant claim 1. See the table below.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize limitation “wherein the doorbell comprises a camera, a button, a first speaker, 5a microphone, and a motion detector coupled to an outer housing“  in the method of the conflicting patent claim 1, since network-connected smart doorbell with sensing components like a camera on the doorbell to transmit images of the visitor approaching the door, sensing when doorbell button is pressed, microphone and speaker in which two-way voice communication to be established between the network-connected smart device/doorbell and the user device, and motion detection to detect when one or more unknown individuals are approaching the home which may result in visitor sensing functionality being enhanced for further detection and analysis Fadell et al. (Para[0136], [0204], [0250], [0415], [0496]).
                The difference between the instant claim 18 and conflicting patent claim 17 is the addition of limitation “a camera configured to capture at least one image, a first 7speaker configured to emit at least one sound, a microphone configured to capture 8at least one sound, and a motion detector configured to detect at least one motion, 9at least one of the button, the camera, the first speaker, the microphone, and the 10motion detector coupled to an outer housing of the doorbell, “ in the instant claim 18. See the table below
a camera configured to capture at least one image, a first 7speaker configured to emit at least one sound, a microphone configured to capture 8at least one sound, and a motion detector configured to detect at least one motion, 9at least one of the button, the camera, the first speaker, the microphone, and the 10motion detector coupled to an outer housing of the doorbell “ in the method of the conflicting patent claim 17, since network-connected smart doorbell with sensing components like a camera on the doorbell to transmit images of the visitor approaching the door, sensing when doorbell button is pressed, microphone and speaker in which two-way voice communication to be established between the network-connected smart device/doorbell and the user device, and motion detection to detect when one or more unknown individuals are approaching the home which may result in visitor sensing functionality being enhanced for further detection and analysis Fadell et al. (Para[0136], [0204], [0250], [0415], [0496]).

Instant application: 16/054,961
U.S. Patent No. 10,044,519 B2
1. A method of using a doorbell system comprising a doorbell and a remote 4communication device, wherein the doorbell comprises a camera, a button, a first speaker, 5a microphone, and a motion detector coupled to an outer housing, and wherein the doorbell 6system is configured 
5. The method of Claim 1, further comprising receiving a first 18communication, by the remote communication device, from the wireless network, and 19then in response to receiving the first communication, sending a second communication 20from the remote communication device to the doorbell, and then in response to the 21doorbell receiving the second communication, entering, by the doorbell, a higher power 22state.
 




3. The method of Claim 2, further comprising mechanically coupling the remote communication device to a power outlet of the building such that the remote communication device is held by the power outlet.
4. The method of Claim 3, further comprising coupling the doorbell to an 15exterior of the building and coupling the remote communication device to an interior of 16the building.
4.The method of Claim 3, further comprising coupling the doorbell to an exterior of the building and coupling the remote communication device to an interior of the building.
6. The method of Claim 5, wherein entering the higher power state comprises 24taking, by the doorbell, a video.
5. The method of Claim 1, wherein entering the higher power state comprises taking, by the doorbell, a video.
7. The method of Claim 5, wherein entering the higher power state comprises 26sending, by the doorbell, a third communication from the doorbell to the wireless 27network of the building.
6. The method of Claim 1, wherein entering the higher power state comprises sending, by the doorbell, a third communication from the doorbell to the wireless network of the building.
8. The method of Claim 5, wherein entering the higher power state comprises 


8. The method of Claim 1, further comprising communicatively coupling the remote communication device to the doorbell via a first wireless communication system, and communicatively coupling the doorbell to the wireless network of the building via a second wireless communication system that consumes more energy per unit of operating time than the first wireless communication system.
10. The method of Claim 1, further comprising activating the second wireless 7communication system, by the doorbell, in response to the doorbell receiving a first 8communication from the remote communication device.
9. The method of Claim 1, further comprising activating the second wireless communication system, by the doorbell, in response to the doorbell receiving a first communication from the remote communication device.
11. The method of Claim 10, further comprising sending, by the remote 10communication device, the first 


11. The method of Claim 1, further comprising entering, by the remote computing device, a doorbell setting parameter, receiving, by the remote communication device, the doorbell setting parameter, sending the doorbell setting parameter from the remote communication device to the doorbell, and then updating a doorbell setting in response to the doorbell receiving the doorbell setting parameter.
13. The method of Claim 1, further comprising sending a video from the 19doorbell to the remote communication device, and then sending the video from the 20remote communication device to the remote computing device such that the remote 21communication device 


13. The method of Claim 12, further comprising sending the video from the doorbell to the remote communication device while the doorbell is located outside of the building and while the remote communication device is located inside of the building.
15. The method of Claim 1, wherein the remote communication device 27comprises a speaker, the method further comprising emitting a notification sound from 28the speaker in response to the doorbell detecting the trigger of the button.
14. The method of Claim 1, wherein the remote communication device comprises a speaker, the method further comprising emitting a notification sound from the speaker in response to the doorbell detecting the trigger of the button.
16. The method of Claim 1, further comprising sending a visitor alert from the 30remote communication device to the remote computing device via the wireless network of the building.
15. The method of Claim 1, further comprising sending a visitor alert from the remote communication device to the remote computing device via the wireless network of the building.
17. The method of Claim 1, further comprising electrically coupling the doorbell to an Ethernet cable such that the 

a camera configured to capture at least one image, a first 7speaker configured to emit at least one sound, a microphone configured to capture 8at least one sound, and a motion detector configured to detect at least one motion, 9at least one of the button, the camera, the first speaker, the microphone, and the 10motion detector coupled to an outer housing of the doorbell, wherein the doorbell 11comprises a first wireless communication system and a second wireless 12communication system, wherein the first wireless communication system 13consumes less energy per unit of operating time than the second wireless 




19. The system of Claim 18, wherein the doorbell is communicatively coupled with the wireless network via the second wireless communication system in response to receiving a communication from the remote communication device via the first wireless communication system.


Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. 	Claims 1-4, 9, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (US 2015/0156031 A1) in view of Siminoff et al. (US 2015/0022620 A1).

 	Regarding claim 1, Fadell discloses a method of using a doorbell system comprising a doorbell and a remote 4communication device (Para[0058], [0357], [0363] –[0369], [0408], [0505] & fig. 1 teaches of doorbell 106 connected to plurality of remotely located devices using a wireless network & para[0327] teaches of the user-communicative component may be any suitable smart component of smart environment 100 any conventional component of a user environment (e.g., a chime of a conventional doorbell and/or an emergency light of a home), wherein the doorbell comprises a camera (para[0415] teaches detecting presence of visitor by camera sensing), a button (Para[0327] & & figs. 8a-8c teaches of the input button ex:812), a first speaker (para[0327], [0399] & figs. 8a-8c teaches audio speaker 836 of doorbell 106), 5a microphone (para[0326]- [0327] & figs. 8a-8c teaches of the microphone 844), and a motion detector coupled to an outer housing (para[0415] & figs. 8a-8c teaches motion data sensed by the motion sensing component 828 of doorbell 106), and wherein the doorbell 6system is configured to be coupled to a building, Para[0054] – [0057] & fig. 1 teaches of doorbell 106 connected to plurality of remotely located devices (remote communication device) using a wireless network and can be connected to a smart phone(remote computing device & para[0327] teaches of the user-communicative component may be any suitable smart component of smart environment 100 any conventional component of a user environment (e.g., a chime of a conventional doorbell and/or an emergency light of a home) the method comprising: 7 and 9detecting, by the doorbell, a trigger of the button of the doorbell (Para[0054], [0254] & figs. 8a-8c teaches of smart doorbell 106 includes a button 812 that, upon being touched, depressed, or otherwise activated, causes an audible, visual, or otherwise detectable audible notification to be broadcasted within the home). 
 	Fadell does not explicitly disclose coupling communicatively the remote communication device to a wireless 8network of the building, to the doorbell, and to a remote computing device. However Siminoff discloses coupling communicatively the remote communication device to a wireless 8network of the building, to the doorbell, and to a remote computing device (Figs. 12, 15 & para [0082] - [0090] teaches of the third party doorbell 59 and Smart Device 54 communicating with Wireless Communication Device 61). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a method for controlling smart-home environment of smart devices of Fadell with the method of having doorbell chimes to emit audio message when communications received from doorbell of Siminoff in order to provide a system in which the user and visitor to communicate effectively.

(Para [0083] & fig. 15teaches of Third Party Doorbell chime 59 may take the form of a USB dongle, containing a communications module (e.g. Wi-Fi or Bluetooth), speaker and microphone.  In this aspect, said USB dongle may derive power by being plugged into a computer or into a USB adapter).  Motivation to combine as indicated in claim 1.

 	12 Regarding claim 3, Siminoff further discloses the method, further comprising mechanically coupling the 13remote communication device to a power outlet of the building such that the remote 14communication device is held by the power outlet Para [0083] & fig. 15 teaches of Third Party Doorbell chime 59 may take the form of a USB dongle, containing a communications module (e.g. Wi-Fi or Bluetooth), speaker and microphone.  In this aspect, said USB dongle may derive power by being plugged into a computer or into a USB adapter).  Motivation to combine as indicated in claim 1.
 	Regarding claim 4, Siminoff further discloses 15tthe the method, further comprising coupling the doorbell to an 16exterior of the building and coupling the remote communication device to an interior of the 17building (figs. 12, 16). Motivation to combine as indicated in claim 1.

 	 Regarding claim 9, Siminoff further discloses the method, further comprising communicatively coupling the remote communication device to the doorbell via a first (fig. 12, 15 teaches the Wireless Communication Doorbell 61 and Third Party Doorbell Chime 59, Para[0088] & Fig, 15 recited different communication protocols. Using User's Network 65 may be a local area network (LAN), internet area network (IAN) or a wide area network (WAN) that connects voice and data end points within a wireless network. Once devices within the system are connected to User's Network 65 (unless equipped with 3G, 4G, LTE, etc.), then the devices may communicate by sending data to System Network 52. System Network 52 is wireless telecommunications network that allows for the transfer of data to and from Wi-Fi enabled devices & para [0077] & FIG. 12, teaches Communications Module 23 may be an off the shelf component such as the GS2011M module by Gainspan, or it may be any other module that adds low power, high speed Wi-Fi and Internet connectivity to any device with a microcontroller and serial host interface. Other data transmission protocols such as Bluetooth or zigbee may be incorporated into the Communications Module 23 to transmit data to mobile devices or any other device capable of receiving wireless data transmission, thus that the different communication protocols such as WI-FI versus 4G LTE are at different power consumption levels, similarly Bluetooth versus 3G are at different power consumption levels. Moreover anyone of the communication systems in any of these above mentioned protocols could be in low-power mode when in hibernation and would use less power than the active state). Motivation to combine as indicated in claim 1.

 	Regarding claim 15, Siminoff further discloses the method, wherein the remote communication device 27comprises a second speaker, the method further comprising emitting a notification sound 28from the second speaker in response to the doorbell detecting the trigger of the button (para [0092] & fig. 16   teaches of Third Party Doorbell chime 59 may contain a communication module, input button, speaker and microphone, Visitor 63 may push Button 11 located on the front face of Wireless Communication Doorbell 61 at Step 302, triggering Wireless Communication Doorbell 61 to transmit data wirelessly to System Network 52). Motivation to combine as indicated in claim 1.  

 	Regarding claim 16, Siminoff further discloses 29tththr the method, further comprising sending a visitor alert from the 30remote communication device to the remote computing device via the wireless network of the building (para [0083] & fig. 12 teaches of Third Party Doorbell chime 59 emit an audio or message to user 62). Motivation to combine as indicated in claim 1.  

 	Regarding claim 18, 3Fadell Fadell discloses a doorbell system configured to be coupled to a building having a wireless 4network (Para[0058], [0357], [0363] –[0369], [0408], [0505] & fig. 1 teaches of doorbell 106 connected to plurality of remotely located devices using a wireless network), the doorbell system comprising: 5a doorbell having (Para[0054] – [0057] & fig. 1 teaches of doorbell 106 connected to plurality of remotely located devices using a wireless network and can be connected to a smart phone(remote computing device, Para[0054], [0254] & figs. 8a-8c teaches of smart doorbell 106 includes a button 812), a camera configured to capture at least one image (para[0415] teaches detecting presence of visitor by camera sensing), a first 7speaker configured to emit at least one sound (para[0327], [0399] & figs. 8a-8c teaches audio speaker 836 of doorbell 106), a microphone configured to capture 8at least one sound (para[0326]- [0327] & figs. 8a-8c teaches of the microphone 844), and a motion detector configured to detect at least one motion (para[0415] & figs. 8a-8c teaches motion data sensed by the motion sensing component 828 of doorbell 106), 9at least one of the button (Para[0327] & & figs. 8a-8c teaches of the input button ex:812), the camera, the first speaker, the microphone, and the 10motion detector coupled to an outer housing of the doorbell (figs. 8a-8c), wherein the doorbell 11comprises a first wireless communication system and a second wireless 12communication system (Para[0062]- [0063] teaches of the a user can use the portable electronic device (e.g., a smartphone) 166 to send commands over the Internet to the central server or cloud-computing system 164, which then relays the commands to the spokesman nodes in the smart-home environment 100. For example, in the event the home-security system is armed and one of the nodes, either low or high-power, detects movement, then the node can send a corresponding message through the mesh network to the central server or cloud-computing system 164, which processes the message and determines the appropriate response, such as contacting authorities and/or the home owner as well as instructing the network-connected smart devices to enter an alarm mode, which may involve activating lights, sounding audible alarms, etc.); and 15a remote communication device coupled to a power outlet of the building 16and located remotely relative to the doorbell (Para [0057] teaches of the smart wall plugs 100 coupled to power outlet), wherein the remote communication 17device comprises a second speaker configured to emit a sound in response to the 18visitor pressing the button (Para [0254]  the smart doorbell 106 includes a button 812 that, upon being touched, depressed, or otherwise activated, causes an audible, visual, or otherwise detectable audible notification to be broadcasted within the home or a message to be sent to user interfaces of devices within the home or to a mobile device associated with occupants of the home), 20
 	Fadell does not explicitly disclose wherein the first wireless communication system 13consumes less energy per unit of operating time than the second wireless 14communication system; wherein the remote communication device comprises a 19third wireless communication system and a fourth wireless communication system wherein the third wireless communication system consumes less energy per unit 16of operating time than the fourth wireless communication system.  However Siminoff discloses wherein the 8first wireless communication system consumes less energy per unit of operating 9time than the second wireless communication system, wherein the third wireless communication system consumes less energy per unit 16of operating time than the fourth wireless communication system.(Para [0046], [0074] - [0076], [0086] [0090] & figs. 12, 14 teaches all hardware components within wireless communication doorbell 61 may live in hibernation until activated and triggers different activation triggers can switch the doorbell from low-power mode to active mode and FIG. 12, Visitor 63 may initiate communication with User 62 by pressing Button 11 on the front face of Wireless Communication Doorbell 61.  Pressing Button 11 may trigger Microcontroller 22 to signal Power Processor 51 to increase the power distribution levels to the rest of the device & FIG. 12 shows the doorbell 61 and smart device 54 coupled via a system network 52 and user’s network 65), 15wherein the third wireless communication system consumes less energy per unit 16of operating time than the fourth wireless communication system (Para [0046], [0074] - [0076], [0086] – [0088] [0090] & figs. 12, 14 teaches the switch from low-power mode to active mode and it’s obvious that increase in power consumes more energy & FIG. 12 shows the doorbell 61 and smart device 54 coupled via a system network 52 and user’s network 65).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use smart devices using the computing system is automatically adjusted based on the analyzing of Fadell with the device for communicating e.g. video and audio communication, with visitors, has processor that is switched from active mode to low-power mode in response to deactivation trigger in order to provide a system in which the power consumption of the electrical system is effectively reduced of Siminoff in order to provide a system in which power management continuously draws power from battery to power wireless communication doorbell while at the same time routing power from spring contacts or connector to battery such that battery is allowed to maintain a constant level of charge.

(FIG. 12-16 shows the doorbell 61 and smart device 54 coupled via a system network 52 and user’s network 65 & Para[0083]  if embedded with a communications module, Third Party Doorbell chime 59 may communicate with Wireless Communication Doorbell 61 via system network. Third Party Doorbell chime 59 may be connected to User's Network 65, along with Wireless Communication Doorbell 61.  Also Third Party Doorbell chime 59 may take the form of a USB dongle, containing a communications module (e.g. Wi-Fi or Bluetooth), speaker and microphone & Para [0092], [0095] & Fig. 16). Motivation to combine as indicated in claim 18.  

 	Regarding claim 20, Siminoff further discloses 22tth 26tthethe doorbell system, wherein the doorbell is communicatively 27coupled with the wireless network via the second wireless communication system in 28response to receiving a communication from the remote communication device via the first wireless communication system (Para [0092]-[0096] & Fig. 16 teaches third Party Doorbell chime 59 may contain a communication module, input button, speaker and microphone.  Visitor 63 may push Button 11 located on the front face of Wireless Communication Doorbell 61 at Step 302, triggering Wireless Communication Doorbell 61 to transmit data wirelessly to system network 52. Pressing the input button located on Third Party Doorbell chime 59 creates a connection between Wireless Communication Doorbell 61 and Third Party Doorbell chime 59 via System Network 52.). Motivation to combine as indicated in claim 18.  

9. 	Claims 5-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over 
Fadell et al. (US 2015/0156031 A1) in view of Siminoff et al. (US 2015/0022620 A1) and Hwang et al. (US 2015/0163463 A1).

 	Regarding claim 5, Fadell in view of Siminoff discloses t9the method of Claim 1, Siminoff further discloses then in response to the doorbell receiving the 22second communication, entering, by the doorbell, a higher power state (para[0045]-  [0046],  [0066] [0086], [0088]  [0090]) from low-power mode to active mode.” , several different activation triggers including a signal from a remote device, a visitor pushing the doorbell button, and an infrared sensor detecting motion which can bring the can bring the Wireless Communication Doorbell out of the low power/hibernation mode & claim 1 “switching the processor from low-power mode to active mode in response to an activation trigger; … wherein the activation trigger comprises one or more of a button signal, a sensor signal, and a signal from the user at the remote communication device).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for controlling smart-home environment of smart devices of Fadell with the method  for communicating e.g. video and audio communication, with visitors, having a processor that is switched from active mode to low-power mode in response to 
 	Fadell in view of Siminoff does not explicitly disclose further comprising receiving a first 18communication, by the remote communication device, from the wireless network, and 19then in response to receiving the first communication, sending a second communication 20from the remote communication device to the doorbell. However Hwang discloses further comprising receiving a first 18communication, by the remote communication device, from the wireless network, and 19then in response to receiving the first communication, sending a second communication 20from the remote communication device to the doorbell (para [0040] teaches communication module 310 may receive, at a chime unit, data associated with capturing an image using a camera in a doorbell unit.  The data may be sent over doorbell wiring between the chime unit and the doorbell unit). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for communicating with visitors, and switching from active mode to low-power mode in response to deactivation trigger of Fadell in view of Siminoff with the method of capturing images continuously captured at a predetermined frame rate according to a setting of a user policy  of Hwang in order to provide a system that detects when a person approaches a door and/or presses a doorbell button and providing notification messages upon detecting the person at the door. 

23  	Regarding claim 6, Siminoff further discloses t23the method, wherein entering the higher power state comprises 24taking, by the doorbell, a video (Para [0086] depressing Button 11 or another trigger may cause Camera 18 of Wireless Communication Doorbell 61 to record a static or continuous video image, which is sent to User 62 along with notification at Smart Device 54 & Para [0046], [0076]). Motivation to combine as indicated in claim 5. 

 	Regarding claim 7, Siminoff further discloses t23the method25, wherein entering the higher power state comprises 26sending, by the doorbell, a third communication from the doorbell to the wireless 27network of the building (Para [0077] teaches of the wireless Communication Doorbell 61 may be connected to User's Network 65 for Communications Module 23 to communicate with Smart Device 54 via System Network 52). Motivation to combine as indicated in claim 5. 

 	Regarding claim 8, Siminoff further discloses t28the method, wherein entering the higher power state comprises 29sending, by the doorbell, a third communication from the doorbell to the remote 30computing device (Para[0090] teaches when Button 11 is pressed, it may activate all components, and when streaming data to Smart Device 54 ceases, all components may return to hibernation mode). Motivation to combine as indicated in claim 5. 


 	However Hwang discloses further comprising activating the second wireless 7communication system, by the doorbell, in response to the doorbell receiving a first 8communication from the remote communication device (para [0032] teaches of the wireless network the doorbell unit may communicate with para [0039] - [0040] teaches of the communication module 310 may receive, at a chime unit, data associated with capturing an image using a camera in a doorbell unit.  and communication module 310 may receive, at the chime unit, the requested one or more images and send  the requested one or more images to a control unit over a data communication network to computing device 125, control unit 120, and/or database 130 over network 115).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for communicating with visitors, and switching from active mode to low-power mode in response to deactivation trigger of Fadell in view of Siminoff with the method of capturing images continuously captured at a predetermined frame rate according to a setting of a user policy  of Hwang in order to provide a system that detects when a person approaches a door and/or presses a doorbell button and providing notification messages upon detecting the person at the door. 

Para [0048] - [0050] & figs. 6-7 teaches of data associated with capturing an image using a camera in a doorbell unit may be received, at a chime unit.  The data may be sent over doorbell wiring between the chime unit and the doorbell unit and requested image sent to control unit (610) and computing device (725)). Motivation to combine as indicated in claim 10.

10. 	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (US 2015/0156031 A1) in view of Siminoff et al. (US 2015/0022620 A1) and Child et al. (US 2017/0109984 A1).

13  	Regarding claim 12, Fadell in view of Siminoff discloses t9the method of Claim 1, Fadell in view of Siminoff does not explicitly disclose, further comprising entering, by the remote 14computing device, a doorbell setting parameter, receiving, by the remote communication 15device, the doorbell setting parameter, sending the doorbell setting parameter from the 16remote communication device to the doorbell, and then updating a doorbell setting in 17response to the doorbell receiving the doorbell setting parameter.
                  However Child discloses, further comprising entering, by the remote 14computing device, a doorbell setting parameter, receiving, by the remote communication 15device, the doorbell setting parameter, sending the doorbell setting parameter from the 16remote communication device to the doorbell, and then updating a doorbell setting in 17response Para[0048] teaches of the characteristics of the motion detection data and how such data may be captured, analyzed, determined according to: a setting of a user policy, a user preference (e.g., user related content 195) & Communication module 215 may send, from the chime module 110, the request to the movement detection module 105 over a wired and/or wireless connection 16). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use method in which smart devices communicating e.g. video and audio communication, with visitors, of Fadell in view of Siminoff with the method of motion detection data is analyzed based in part on a parameter through the chime module of Child in order to provide a system decreasing visibility of monitoring systems to potential would-be intruders.

	Regarding claim 13, Fadell in view of Siminoff discloses 18tththe method of claim 1, Fadell in view of Siminoff does not explicitly disclose, further comprising sending a video from the 19doorbell to the remote communication device, and then sending the video from the remote 20communication device to the remote computing device such that the remote 21communication device communicatively couples the doorbell to the remote computing 22device. 
 	However Child discloses , further comprising sending a video from the 19doorbell to the remote communication device, and then sending the video from the remote 20communication device to the remote computing device such that the remote 21communication device communicatively couples the doorbell to the remote computing 22device (Figs. 1 -3 & para[0032], [0037], [0046] – [0047] teaches of the camera module 145 , 210 capturing videos using the camera  in the housing such as doorbell unit (e.g., movement detection module 105), para[0058] teaches communication module 215 may receive a request to capture one or more images and/ or video using the camera in the doorbell unit.  Communication module 215 may send, from the chime module 110, the request to the movement detection module 105 over a wired and/or wireless connection 160.  In response, communication module 215 may receive, at the chime module 110, may send, from the chime module 110, the movement detection data  (image and video) to a control unit 120 over a data communication network, like network 115 and to a computing device 125 over a data communication network, like network 115). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use method in which smart devices communicating e.g. video and audio communication, with visitors, of Fadell in view of Siminoff with the method of motion detection data is analyzed based in part on a parameter through the chime module of Child in order to provide a system decreasing visibility of monitoring systems to potential would-be intruders.

 	Regarding claim 14, Child discloses 23TTTH the method of Claim 13, further comprising sending the video from the 24doorbell to the remote communication device while the doorbell is located outside of the 25building and while the remote communication device is located inside of the building (Para[0053] & figs. 1-2 teaches movement detection module 105 may be installed on an exterior of a structure and the chime module 110 may be installed on an interior of the same structure, an interior of a different structure, on an exterior of a different structure, or at a different position on exterior of the same structure).  

11. 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (US 2015/0156031 A1) in view of Siminoff et al. (US 2015/0022620 A1) and Hoover et al. (US 2007/0066316).

 	-78-Regarding claim 17, Fadell in view of Siminoff discloses the method of Claim 1, Fadell in view of Siminoff does not explicitly disclose further comprising electrically coupling the doorbell to an Ethernet cable such that the Ethernet cable electrically powers the doorbell. However Hoover discloses further comprising electrically coupling the doorbell to an Ethernet cable such that the Ethernet cable electrically powers the doorbell (Para [0020] & fig. 3 . IP smart devices receive power over an Ethernet 802.3af compliant network). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use method in which smart devices communicating e.g. video and audio communication, with visitors, of Fadell in view of Siminoff with the Ethernet cable electrically powers the doorbell of Hoover in order to provide a system which receives power from Ethernet connection would eliminate the need for a separate power connection.

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.